Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Venkat et al. (US20170012309) in view of Kanai et al. (US20010021468).
2.	Regarding claims 1 and 2, Venkat teaches a fuel cell system (see Fig. below), comprising: a fuel cell stack; an anode exhaust conduit configured to receive an anode exhaust from the stack; a water injector configured to inject water into the anode exhaust; an anode recuperator configured to receive the anode exhaust from the stack, to heat fuel provided to the stack using heat from the anode exhaust and to provide the anode exhaust to the anode exhaust conduit and the water injector; an anode tail gas oxidizer; and a splitter configured to direct a first portion of the anode exhaust provided from the anode recuperator into the anode exhaust conduit and the water injector, and to direct a second portion of the anode exhaust provided from the anode recuperator into the anode tail gas oxidizer (see Fig. below).


    PNG
    media_image1.png
    697
    800
    media_image1.png
    Greyscale
3.	Venkat is silent about a water injector configured to inject water into the anode exhaust in the anode exhaust conduit
4.	Kanai teaches a fuel cell system (see Fig. below), comprising: a fuel cell stack; an anode exhaust conduit configured to receive an anode exhaust from the stack; and a water injector configured to inject water into the anode exhaust in the anode exhaust conduit (see Fig. below) for the benefit of water for humidifying which is atomized by the injector 17 does not condense in great quantities inside the fuel cell 1 [0107]

    PNG
    media_image2.png
    513
    741
    media_image2.png
    Greyscale

5.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Venkat with the above teachings of Kanai for the benefit of water for humidifying which is atomized by the injector 17 does not condense in great quantities inside the fuel cell.

Allowable Subject Matter
Claims 3-11 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722